Sir, I should like to begin by congratulating you on your unanimous election to the presidency of the United Nations General Assembly at the fortieth session. You are a distinguished son and eminent representative of a country with which India has close and cordial relations, and your association with the United Nations goes back many years. We are confident that you will provide this Assembly with able stewardship.
I should also like to place on record our appreciation of the effective and statesmanlike leadership given to the Assembly at the thirty-ninth session by your predecessor, Mr. Lusaka of Zambia.
I wish also to pay a tribute to our Secretary-General for his untiring efforts in the cause of peace and for his patience, perseverance and wisdom. He has won our admiration for his skillful handling of several crisis situations. We wish him continued success and reiterate to him our support.
Before proceeding further, allow me to express cm behalf of the people and Government of India our profound grief at the heavy toll in human and material terms claimed by the earthquakes which so tragically struck Mexico last week. We express our solidarity with and support for the people and Government of Mexico in their hour of travail and in their heroic efforts to overcome this unprecedented calamity.
Mr. President, you preside today over a historic session. The United Nations has completed 40 years of its existence. These have been years not only of tribulation but also of promise and even achievement. The world is surcharged with suspicion and uncertainty, with incipient as well as overt conflict, but the ideals of the United Nations continue to instill optimism. The dawn of independence and freedom for the overwhelming majority of mankind, particularly in the erstwhile colonial and imperial domains in Asia, Africa and Latin America, has been a significant and welcome development of our times.
The generation that launched the United Nations also saw the launching of the nuclear age. While conventional attitudes towards this world Organization are still shaped by the memories of the Second world War, there is today a new specter that haunts our civilization, the specter of a nuclear catastrophe. Hostile military blocs are poised against each other with an armada of nuclear weaponry that could wipe out all life on this planet many times over. Survival in this nuclear age has become the key issue of our times.
The United Nations today is the hub of diplomatic activity for the nations of the world. Whatever their divergence in political systems, economic structures or cultural mores, they come together in almost daily contact on a variety of bilateral, multilateral and global issues. Yet this so-called democratization of international relations is only part of the story. On the other hand, the pressures and divisions that characterize contemporary international relations seriously hamper the Organization and reduce its capacity for effective action. As Jawaharlal Nehru stated at the United Nations as early as 1948:
"We have got into a cycle of hatred and violence, and not the roost brilliant debate will get you out of it, unless you look some other way and find some other means. It is obvious that if you continue in this cycle and have wars which this Assembly was specially meant to avoid and prevent, the result will be not only tremendous devastation all over the world, but the non-achievement by any individual Power or group of its objective." In his thought-provoking report on the work of the Organization, the Secretary-General has very aptly characterized the United Nations as an essential element in the historic choice before humanity - between a world of technological promise and one of potentially terminal danger. He has rightly stressed the need to strengthen the concept of international authority embodied in the United Nations as one that should serve as a substitute for "unilateral action, exclusive alliances end spheres of influence" (A/40/1, p.2). His specific suggestions deserve careful study and reasoned application.
We in India and in the Movement of Non-Aligned Countries believe that the United Nations represents, in a real sense, the best hope of mankind. As the late Prime Minister, Mrs. Indira Gandhi, stated in her address to the United Nations General Assembly at its thirty-eighth session, "Firm faith in the United Nations is central to the non-aligned" (A/38/PV.9, p.3). Our affinity for the United Nations is rooted in our world view. We cherish peace. We believe in the equality, sovereignty and independence of States. We have a fundamental conviction in the dignity and worth of the human person. The United Nations embodies in itself these lofty principles and more. It constitutes a unique international forum where nations can resolve their differences and work together for the common good of humanity.
Throughout the years of India's freedom struggle, our leaders viewed independence not in narrow national terms but as part of the struggle of oppressed peoples everywhere for justice - political, social and economic. Following India's attainment of independence in 1947, our democratic institutions have stabilized and given to our people a deep sense of participation and commitment in determining the nation's priorities in the political and economic fields, as well as in the building up of its social and cultural ethos. In our international relationships, the commitment to the policy of non-alignment has been both instinctive and inevitable. As the Prime Minister of India, Mr. Rajiv Gandhi, has stated:
"We have inherited a well-tested and consistent foreign policy which serves our national interest. We have always believed in working for peace. Our policy is to be friends with all countries on the basis of reciprocity and mutual benefit. Our commitment to non-alignment and a new world economic order based on justice means a total dedication to the twin causes of peace and development. He also believe in safeguarding the independence of States and upholding the principles of non-interference and non-intervention."
Only a few weeks ago we marked the fortieth anniversary of the dropping of the first nuclear bombs on Hiroshima and Nagasaki. Memories of that catastrophe make us even more acutely aware of the devastating potential of nuclear arsenals today. As we begin this fifth decade of the nuclear age, the attitudes of nuclear-weapon States towards the possession and use of their nuclear weapons have not undergone any basic change. There is a wide gap between public fears of a nuclear war and the calculations of statesmen and strategists of the efficacy of the nuclear balance of terror. Ever increasing expenditures are being undertaken for the qualitative development of weapons. New generations of weapon systems have come into existence and the militarization of outer space appears imminent. Indeed a whole range of new strategic concepts are being built which seek to smother any sense of moral outrage that humanity may feel over the politics of nuclear confrontation among the most powerful States of the world.
All nations stand to suffer to a greater or lesser degree from the impact of the arms race. No one can predict with certainty the devastation that would be caused by a nuclear war. When the immediate effects of the blast and fire- are combined with the long-term effects of the fall-out, the erosion of the ozone layer and the damage to all our planetary life support systems, it is clear that another world war might well bring an end to human history.
It is time for us to go the roots of our predicament. If the States most responsible for creating this threat are as yet unprepared to suggest urgent measures for preventing the outbreak of a nuclear war, others should take the lead. There is clearly today a rising tide of protest all around the world against the wasteful and dangerous arms race. The political climate generated by the spontaneous popular movements against the accretion of armaments, against the testing of nuclear weapons and against the use of science and technology for
purposes inconsistent with humanitarian principles, makes it imperative for us to take bold action now.
The tendency towards the legitimization of nuclear weapons should be reversed. The process of reduction of nuclear arsenals should be commenced as the only way to build up confidence and trust among States. A commitment by leaders of the major nuclear-weapon States to follow a path of arms limitation rather than arms build-up is the need of the hour. The evolution of healthy national societies in the world can only be ensured if the pervasive influence of an armaments culture, particularly of a nuclear armaments culture, is curbed and the massive expenditure now being directed towards perfecting and modernizing the instruments of war is channeled towards securing more equitable and better conditions of livelihood for the peoples of the world. Even a token reduction in arms expenditure can produce dramatic results if channelized into the development of the less affluent sections of the world. In this context we welcome the convening of the International Conference on the Relationship between Disarmament and Development next year.
We have welcomed the resumption of negotiations in Geneva between the United States and the USSR on a complex of questions concerning space and nuclear arms, to be considered and resolved in their interrelationship, with the declared objective of working towards the complete elimination of nuclear arms everywhere. All nations have a stake in the success of the Geneva negotiations and it is, therefore, with some concern that we note that these talks have not produced any concrete results so far. We hope that the forthcoming summit meeting between the leaders of the two countries will give a significant impetus to this process.
I should like at this stage to refer to the Delhi Declaration issued at the end of the meeting of the Heads of State or Government of Argentina, Greece, India, Mexico, Sweden and Tanzania who, in January this year, issued a fervent appeal to the nuclear-weapon States to halt all testing, production and deployment of nuclear weapons and their delivery systems, to be followed by substantial reduction in their nuclear forces. The Delhi Declaration specified two steps for special attention - the prevention of an arms race in outer space and the early conclusion of a comprehensive test ban treaty. These leaders from five continents called for a continuing program of arms reduction leading to general and complete disarmament accompanied by measures to strengthen the United Nations system and to ensure the urgently needed transfer of substantial resources from the arms race to economic and social development.
In determining our international political and economic policies we, the non-aligned countries have consistently refused to tailor our responses to the dictates of cold-war predispositions. We do not mortgage our decisions to foreign dictates, we do not seek confrontation. But we urge the necessity of change as the key to the transformation of the world community. India does not believe, however, that such a transformation can be achieved merely by resort to strident rhetoric or by destructive criticism. The test for the international community consists in managing change by peaceful and co-operative means, recognizing the objective imperatives of our situation in the present-day world. Therefore, we seek the widest co-operation of all nations of the world. But we ask that such co-operation be based on equality, justice and a genuine recognition of our mutual interdependence.
As nations subjected to colonial domination and racial discrimination we stand firmly committed to the complete elimination of the pernicious practice of apartheid or racism in any form. The situation in southern Africa is an affront to the conscience of mankind. The policies of apartheid of the racist regime in Pretoria constitute a source of tension, instability and conflict, endangering both regional and international peace and security. The recent tragic developments in South Africa, as a result of the fresh wave of terror and repression unleashed by the racist regime following its imposition of a state of emergency, testify to Pretoria's determination to continue its repressive policies. Mr. Botha's statement in Durban of 15 August provided ample proof, if proof were indeed needed, that Pretoria remains wedded to apartheid, that it will continue to turn a deaf ear to the legitimate aspirations of the oppressed majority in South Africa and to the voice of the entire international community, that it will persist in its attempts to divide the struggling majority in South Africa, and that it will show no scruple in killing, maiming and detaining arbitrarily those who dare raise their voice in protest.
Recent events make it clear, at the same time, that the people of South Africa will not be cowed into submission. As the special communique on South Africa, adopted by the non-aligned countries at their recent ministerial Conference in Luanda, stated: "The countdown to the collapse of apartheid has started in earnest". We call once again for the immediate and unconditional release of Nelson Mandela and other valiant freedom fighters under detention. We are convinced that the struggle for a united, democratic and non-fragmented South Africa will, before long, find culmination in final victory. We reiterate to our brothers and sisters in South Africa the assurances of our total solidarity and support.
Equally, our hearts go out to the suffering people of Namibia who have now completed a century under oppressive colonial occupation. The same abhorrent regime that persecutes its own people persists in its illegal occupation of Namibia, now close to two decades after the United Nations assumed direct responsibility over the Territory. The attempts by that regime to set up another puppet administration in Namibia through the so-called Multi-Party Conference, have met with the universal contempt and repudiation that they deserve. The Extraordinary Ministerial Meeting of the Coordinating Bureau of the Non-Aligned Movement on Namibia, held in New Delhi from 19 to 21 April this year, reaffirmed the clear and consistent support of the Non-Aligned Movement for the cause of Namibia and set out a concrete Program of Action to advance that cause. During that historic meeting, India took an important step forward by according full diplomatic status to the representative of the South-West Africa People's Organization (SWAPO) in New Delhi, thereby reaffirming its firm support for the Namibian cause. The United Nations Security Council, convened in response to thQ call made by the non-aligned countries at New Delhi, has once again called for immediate and unconditional implementation of Security Council resolution 435 (1978), which constitutes the only basis for a peaceful settlement of the
Namibian question. Once again. South Africa has spurned that call. It is incumbent on the Council to meet again.
It is clear that South Africa could not have persisted in its defiance of the will of the international community for so long but for the diplomatic and moral support and the wide-ranging collaboration in the economic, military, nuclear and other fields that-it has been receiving from its friends and allies. The pursuit of apartheid, the occupation of Namibia, and the repeated acts of aggression against independent African States, jointly and severally, all constitute threats to peace. Yet the Security Council has, time and again, been paralyzed into inaction on account of vetoes cast by one or more of its permanent members against mandatory measures aimed at the total isolation of South Africa. The Pretoria regime is beyond persuasion. Clearly, policies such as those of "constructive engagement" have failed. Comprehensive mandatory sanctions under Chapter VII of the United Nations Charter are the only answer. Meanwhile, States have a moral duty to sever all links with Pretoria. The recent upsurge of public opinion in many parts of the world for more resolute action against South Africa is a welcome development. My country is proud to have led the way in 1946, when we became the first voluntarily to impose comprehensive sanctions against South Africa.
Nearer to our own shores, the destabilizing and escalating great-Power military presence in the Indian Ocean causes us great concern. Only the elimination of such presence can enable the nations of the area to shape their own destinies without hindrance or military tutelage from beyond their territorial boundaries. The 1971 Declaration adopted by the United Nations laid down the objective of a zone of peace in the Indian Ocean area, which is universally supported by all non-aligned States of the region. These States now call for the early convening in 1986 of a conference on the Indian Ocean in Colombo in order to achieve the realization of the objectives of the Declaration. The participation of all the great Powers at such a conference is crucial, indeed indispensable, to its
all the great Powers at such a conference is crucial, indeed indispensable, to its success. The presence of military bases, command structures and other forms of military presence against the express wishes of the countries of the area only add to the tensions already prevailing in the Indian Ocean littoral and should be progressively reduced and eliminated.
Meanwhile, in our own neighborhood, the countries of South Asia have embarked on a process of regional co-operation which holds out significant prospects for the betterment of our peoples. It is important that these developments are not adversely affected by the political and military factors involving the introduction of sophisticated arms serving external strategic interests. As we have repeatedly stressed, it is necessary that the existing thresholds are not crossed or new elements of controversy introduced which could adversely affect the security environment in our neighborhood. We, for our part, are committed to promoting good neighborliness and harmonious relations in the area. It is in this spirit that we look forward to the first summit meeting of the South Asia Regional Cooperation organization in December this year in Dhaka.
Our solidarity with the struggle of the Palestinian people under the leadership of the Palestine Liberation Organization (PLO) to secure the establishment of an independent State in Palestine and the return of the Palestinian and Arab territories occupied by Israel has been a well-recognized plank in the non-aligned platform. The plight of the Palestinians today is indeed one of the supreme tragedies of history. Few people have been more systematically brutalized, oppressed or humiliated in their own lands. The dispersal of the heroic Palestinians will not weaken their will to fight for their inalienable rights. Nor will it bring peace to the area. Occupation of land belonging to its neighbors will not guarantee Israel its security. There is now an increasing understanding of the fact that no comprehensive solution of the problem in the Middle East is attainable without the active involvement of the PLO, the sole and authentic representative of the Palestinian people. A comprehensive solution of the question can only achieved by a forward-losing approach based on a recognition of the realities of the Palestinian right to an independent State and the right of all the States of the region to live in peace within secure international frontiers. Any such solution must comprise the total and unconditional withdrawal of Israel from all Arab territories occupied since 1967 and the exercise by the Palestinian people of their inalienable national and human rights, including the right to establish an independent State in their homeland. The situation does not brook delay.
We underscore once again the importance of the early convening of the proposed international conference on peace in the Middle East, under the auspices of the United nations and with the participation of all parties concerned, for securing a comprehensive, just and lasting peace in the region in accordance with well-established principles. India is ready to extend its full support and co-operation in this connection, and is appreciative of the efforts being undertaken by the Secretary-General.
The tragic conflict between Iran and Iraq, two valued members of the non-aligned fraternity, continues to be a matter of concern and anguish. India, along with other non-aligned countries, has taken repeated initiatives to resolve this conflict. Our efforts continue, along with the efforts of the Secretary-General and others.
In spite of the valiant efforts of the Contadora group to bring about a peaceful negotiated solution to the problems in Central America, the situation in the region continues to be marked by instability, tension and conflict. Policies of interference and intervention and the threat of the use of force imperil peace and security in the region, complicating its serious social and economic problems. The Government and the people of Nicaragua live under constant threat, harassment and intimidation. The problems of Central America can be resolved only by peaceful means, through political dialog and negotiation. The Contadora group must intensify its efforts to overcome the obstacles in its bid to bring lasting peace to the region. We are distressed by the last-minute impediments which prevented the signing of the revised draft Contadora Act for Peace and Co-operation in Central America of 7 September 1984. However, we have noted with satisfaction the presentation of a further revised draft, following the meeting in Panama earlier this month. It is our earnest hope that the meeting of plenipotentiaries scheduled for next month will finally pave the way for durable peace to return to this troubled part of the world. The endeavors of the newly constituted Lima group will no doubt strengthen Contadora's hand.
We have always affirmed the inadmissibility of interference in the internal affairs of States, as also of the introduction of foreign troops into any country. The situation in South-West Asia can be resolved only through an overall political settlement based on the principles set out in the New Delhi Declaration. India's own efforts have been directed towards this end. We support the sovereignty, independence, territorial integrity and non-aligned status of Afghanistan. We have closely followed the efforts of the Special Representative of the Secretary-General, which deserve the fullest support of all concerned.
Tension, conflict and instability afflict other parts of the world, including South-East Asia. Cyprus continues to face travail and threats to its sovereignty, independence, unity, territorial integrity and non-aligned status. Tension continues to prevail in the Mediterranean, the South Atlantic and the Pacific region.
Colonialism, as I observed earlier, persists in its most virulent form in Namibia. In other parts of the world as well, the task of decolonization remains incomplete. In this twenty-fifth year of the United Nations Declaration on decolonization, tribute is due to the commendable role the United Nations has played in the field of decolonization. We must also reaffirm our Lesolve to eliminate the colonial phenomenon altogether.
The world economic environment continues to cause grave concern. At the Seventh Summit Conference of Non-Aligned Countries, held at New Delhi in March 1983, our Heads of State or Government stressed that
"the international community cannot be assured of durable peace so long as the economic disparities between nations are widening". 
The Foreign Ministers of non-aligned countries, meeting at Luanda earlier this month, were constrained to point out that the world economic situation had not improved since 1583.
The limited and fragile recovery achieved in some of the industrialized countries, whose spread has remained uneven even amongst; them, is now faltering, because it has been based on unsustainable macro-economic policies. The projections for the rate of growth of the economies of industrialized countries for 1985 and 1986 remain low. The 1985 rate of growth may not exceed 2.8 per cent; it may well be lower.
At the same time, the economies of the developing countries remain under heavy pressure. Their overall growth rates remain well below levels which would offset population growth, let alone secure development gains. Combined with the severities of the adjustment process which marked the first three years of this decade, this decline in growth rates has brought into sharp focus the constraints on their economies, threatening wider social and political strife. The developing countries have been making adjustments without any parallel improvement in the world economic environment and in the face of serious resource constraints, the growing menace of an increasingly intolerable debt burden, reverse transfer of financial resources and intensifying protectionist barriers against their exports to developed countries. Against this background, the weakening of the commitment to the spirit of international economic co-operation and an erosion of the multilateral system is a deeply disturbing trend. It is paradoxical that this should be happening when there is an increasingly wider recognition that the world economy has become more interdependent, calling for a greater need to sustain and further the international consensus in favor of development.
We have also seen with growing concern the increasing resort to bilateralism or selective multilateralism with the adoption of policies and practices which run counter to the agreed goals and objectives of international economic co-operation. This is a negation of the consensus which the developed countries themselves had helped to achieve.
It is apparent that the prevailing international economic crisis cannot be explained away as a cyclical phenomenon. It has its origin in structural inadequacies which have been working to the particular detriment of the developing countries. It calls for a fundamental review of the existing structures.
It is essential that the international community renew at this fortieth anniversary session its commitment to the resumption of international negotiations with the objective of stimulating world economic recovery and ensuring sustained growth, particularly of developing countries. This requires in particular an integrated approach in the interrelated areas of money, finance, debt and trade, and a restructuring of international economic relations.
The Luanda Ministerial Conference of the Non-Aligned Countries reaffirmed the strategies for international economic negotiations adopted by the Seventh Summit at New Delhi. The Conference also defined a framewoiU for the commencement of a dialog.
I would like to suggest that our immediate efforts should concentrate on the following:
First, rectifying through appropriate measures and actions the "inadequacies and malfunctioning" of the international monetary and financial system.
Secondly, the adoption of policies and actions to implement the agreements on rollback and standstill with a widening o! the access to exports from developing countries and the removal of all infringements on principles, rules and regulations of the international trading system.
Thirdly, the adoption of methodologies which would ensure multilateral co-ordination of macro-economic policies pursued by developed countries and the placing of their monetary and financial policies within the purview of international discipline.
Fourthly, the increase of financial flows to the developing countries, in particular concessional flows to the low-income countries.
Fifthly, making the international adjustment process symmetrical and equitable.
I would also like to propose that during this session high-level discussions be undertaken to achieve understandings that would commence the process for the convening of an International Conference on Money and Finance for Development.
The critical economic situation in Africa and the drought and famine conditions have evoked a spontaneous response from the international community, including many non-aligned countries. The leaders of the African countries at the twenty-eighth summit Conference of the Organization of African Unity (OAU) have adopted a bold and courageous Declaration in which they have expressed Africa's determination to deal with the challenge of development. It is incumbent on the international community fully to support their efforts. As a token of solidarity, the Non-aligned Movement has adopted a Plan of Action. India has, on its own part, made a contribution of 100,000 tons of wheat, followed by another contribution of $US 10 million to the OAU Special Fund. Under the Plan of Action, India has already identified nine agricultural projects in Africa. Our participation in these projects, which is in an advanced stage of preparation, shall assist in priority areas for the rehabilitation of the agricultural infrastructure. The efforts by India that I have mentioned are additional to the bilateral program that my country has on an ongoing basis with the African countries as a part of which a large number of African experts are undergoing training in Indian institutions, and Indian experts are working in several areas with their African brethren in African countries. This, too, is a contribution to the priority areas of socio-economic development in Africa.
As one of the original signatories of the United Nations Charter, India has remained steadfast in its commitment to the values and ideals enshrined therein. To quote once again the words of India's first Prime Minister,
Pandit Jawaharlal Nehru, from a speech he made in 1946 even before we attained our independence:
"Towards the United Nations, India's attitude is that of whole-hearted co-operation and unreserved adherence, in both spirit and letter, to the Charter governing it. To that end, India will participate fully in its various activities and actively play that role in its Councils to which her geographical position, population and contribution towards peaceful progress entitle her."
By the same token, the United Nations and its system of specialized agencies have been a valued partner for India in the task of nation building and economic development. For the assistance and co-operation that the United Nations has given us, we are deeply grateful. That, however, is not the only vindication of the trust, hope and confidence that we repose in the United Nations. The importance and utility of the United Nations for us, for the non-aligned and other developing countries, indeed for the entire international community, is to be measured not only by the material assistance the United Nations provides in bettering the quality of life on this planet, but by the higher and more noble aspirations of humanity embodied in this remarkable institution. The greatest tribute that we can pay to the United Nations on this occasion is therefore to rededicate ourselves to the Purposes and Principles of the Charter and to reaffirm our commitment to give them full effect. As this Assembly proclaimed last year, let 1985 "mark the beginning of an era of durable global peace and justice, social and economic development and progress and independence for all peoples". We hope indeed that we are on the threshold of such an era.
